Title: From James Madison to Thomas Jefferson, 17 August 1812
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington Aug. 17. 1812
I have recd yours of the 10th. and return as you request, the letter of Mr. Higginbotham. He will probably have understood from Col: Monroe that the consulate of Lisbon is the object of numerous & respectable candidates.
The seditious opposition in Mass. & Cont. with the intrigues elsewhere insidiously co-operating with it, have so clogged the wheels of the war, that I fear the campaign will not accomplish the object of it. With the most united efforts, in stimulating volunteers, they would have probably fallen much short of the number required by the deficiency of regular enlistments. But under the discouragements substituted and the little attraction contained in the volunteer act, the two classes together, leave us dependent, for every primary operation, on militia, either as volunteers or draughts for six months. We are nevertheless doing as well as we can, in securing the maritime frontier, and in providing for an effective penetration into Upper Canada. It would probably have been best if it had been practicable in time, to have concentrated a force which could have seized on Montreal & then at one stroke, have secured the upper Province, and cut off the sap that nourished Indian hostilities. But this could not be attempted, without sacrificing the western & N. W. Frontier, threated with an inundation of savages under the influence of the British establishment near Detroit. Another reason for the expedition of Hull was that the unanimity and ardor of Kentucky & Ohio, provided the requisite force at once for that service, whilst it was too distant from the other points to be assailed. We just learn, but from what cause remains to be known, that the important fort at Machilimackinac has fallen into the hands of the Enemy. If the re-inforcement of about 2000 ordered from the Ohio, and on the way to Hull, should not enable him to take Malden, and awe the Savages emboldened by the British success, his situation will be very ineligible. It is hoped that he will either be strong eno’, as he has cannon & mortars, to reduce that Fort, or to have a force that will justify him in passing on towards the other end of Lake Erie, and place the British troops there, between him, and those embodied under arrangements of Dearborn & Tomkins [sic] at Niagara, for the purpose of occupying the central part of Upper Canada. In the mean time the preparations agst. Montreal are going on, and perhaps may furnish a feint towards it, that may conspire with the other plan. I find that Kingston at the East End of L. Ontario is an object with Genl. D. The multiplication of these offensive measures have grown out of the defensive precautions for the Frontier of N. York.
We have no information from England since the war was known there, or even, seriously suspected, by the public. I think it not improbable that the sudden change in relation to the orders in Council, first in yielding to a qualified suspension, & then a repeal, was the effect of apprehensions in the Cabinet that the deliberations of Cong: would have that issue, and that the Ministry could not stand agst. the popular torrent agst. the orders in Council, swelled as it would be by the addition of a war with the U. S. to the pressure of the non-importation act. What course will be taken, when the declaration here shall be known, is uncertain, both in reference to the American shipments instituted under the repeal of the Orders, and to the question between vindictive efforts for pushing the war agst. us, and early advances for terminating it. A very informal, & as it has turned out erronious communication of the intended change in the Orders, was hurried over, evidently with a view to prevent a declaration of war, if it should arrive in time. And the communication was accompanied by a proposal from the local authorities at Halifax sanctioned by Foster, to suspend hostilities both at sea & on land. The late message of Prevost to Dearborn, noticed in the newspapers has this for its object. The insuperable objections to a concurrence of the Executive in the project are obvious. Without alluding to others, drawn from a limited authority, & from the effect on patriotic ardor, the advantage over us in captures, wd. be past, before it could take effect. As we do not apprehend invasion by land, and preparations on each side were to be unrestrained, nothing could be gained by us, whilst arrangements & reinforcements adverse to Hull, might be decisive; and on every supposition, the Indians wd continue to be active agst. our frontiers, the more so in consequence of the fall of Machilimackinac. Nothing but triumphant operations on the Theatre which forms their connection with the Enemy, will controul their bloody inroads.
I have been indulging hopes of getting away from this place, in the course of this present week. It is quite possible however that my stay here may be indispensible. As yet I have less of bilious sensations than I could have expected.
Your two letters to Kosciuzco have been duly attended to. Affectionately yours
James Madison
